  Case 20-50129         Doc 89    Filed 07/16/20 Entered 07/16/20 09:47:17           Desc Main
                                    Document     Page 1 of 4



                            UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF VIRGINIA
                                    Harrisonburg Division

In re:                                        )        Chapter 11
                                              )
JOHN ALAN ROSS,                               )        Case No. 20-50129
                                              )
                  Debtor.                     )

           TRUSTEE’S FIRST INTERIM APPLICATION FOR COMPENSATION
         AND REIMBURSEMENT OF EXPENSES PURSUANT TO 11 U.S.C. § 330(a)
         AND § 331 AND FEDERAL RULE OF BANKRUPTCY PROCEDURE 2016(a)
         William E. Callahan, Jr., Trustee (the “Trustee”), for his first interim application for

compensation and expenses (“First Interim Application”) pursuant to 11 U.S.C. § 330(a) and §

331 and Federal Rule of Bankruptcy Procedure 2016, requests that the Court approve

compensation in the amount of $7,837.50 and reimbursement of actual expenses incurred in the

amount of $10.00 on an interim basis, and in support of his request, states as follows:

                                         Procedural Background

         1.       John Alan Ross (the “Debtor”) filed a voluntary petition under Subchapter V,

Chapter 11 of Title 11, United States Code (the “Bankruptcy Code”) on February 19, 2020, in

the United States Bankruptcy Court for the Western District of Virginia (the “Court”),

commencing the above-captioned case (the “Case”).

         2.       The Trustee was appointed the Subchapter V trustee in the Case by the United

States Trustee on February 20, 2020, pursuant to section 1183(a) of the Bankruptcy Code and

continues to serve in that capacity in the Case.

              Request for Approval of Compensation and Reimbursement of Expenses




                                                   1
  Case 20-50129       Doc 89     Filed 07/16/20 Entered 07/16/20 09:47:17            Desc Main
                                   Document     Page 2 of 4


       3.      Pursuant to section 330(a)(1) and (3) of the Bankruptcy Code, after notice and a

hearing, the Court may award a trustee (a) reasonable compensation for actual, necessary

services rendered by the trustee and (b) reimbursement of actual, necessary expenses.            In

addition, pursuant to section 331 of the Bankruptcy Code, a trustee seek approval of

compensation for services rendered prior to the date of the application and reimbursement of

expenses incurred before the date of the application on an interim basis not more than once every

120 days after the order of relief, unless the Court orders otherwise.

       4.       By this First Interim Application, the Trustee requests that the Court approve

compensation to the Trustee in the amount of $7,837.50 and the reimbursement in the amount of

$10.00 on an interim basis and subject to the Trustee’s final application for compensation and

reimbursement of expenses in the Case. A detailed list of the time expended and the tasked

performed by the Trustee and of the expenses for which the Trustee seeks reimbursement is

attached hereto as Exhibit A.

       5.      By the Application, the Trustee requests approval of reasonable compensation for

actual, necessary services rendered by the Trustee and the reimbursement of the actual, necessary

expenses incurred by the Trustee in the performance of his duties as trustee. Pursuant to section

330(a)(3), in determining the amount of reasonable compensation to be awarded to a trustee, the

Court shall consider the nature, the extent, and the value of services rendered, taking into account

all relevant factors, including (a) the time spent on such services, (b) the rates charged for such

services, (c) whether the services rendered were necessary to the administration of or of benefit

at the time at which the service was rendered toward the completion of the case, (d) whether the

services were performed with a reasonable amount of time commensurate with the complexity,

importance, and nature of the problem, issue, or task address, (e) whether the person has
                                                 2
  Case 20-50129        Doc 89     Filed 07/16/20 Entered 07/16/20 09:47:17              Desc Main
                                    Document     Page 3 of 4


demonstrated skill and experience in the bankruptcy field, and (f) whether the compensation is

reasonable based on the customary compensation charged by skilled practitioners in cases other

than under the Bankruptcy Code. Under these considerations, the compensation is reasonable

compensation and the expenses for which reimbursement is requested are actual, necessary

expenses incurred by the Trustee in the performance of his duties in this Case.

       6.      No previous applications for compensation and reimbursement of expenses have

been filed by the Trustee or approved by the Court and no compensation or reimbursed expenses

have been paid by the Debtor or the estate in this Case. This statement and the information

provided in Exhibit A fully comply with the requirements set forth in Bankruptcy Rule 2016(a).

                                               Notice

       7.      Notice of the Application, the amount of compensation and reimbursement of

expenses, the date, time and location of the hearing on the Application, and the deadline by

which any party in interest may object to the Application pursuant to Local Rule 9013-1(M) are

set for the in the Notice of Hearing for the Application, which was filed contemporaneously with

the Application and served with the Application on the United States Trustee, the Debtor and his

counsel, and all creditors and parties in interest, as reflected in the Certificate of Service attached

to the Notice. The notice given fully complies with the applicable provisions of Bankruptcy

Rule 2002(a)(6) and (c)(2). In the event there are no objections to the Application by the

deadline set forth in the Notice, cause will exist for the grant of the relief requested in the

Application and the cancellation of the hearing on the Application.

       Wherefore, the Trustee respectfully moves the Court for (i) the grant of approval of the

Application and the compensation and reimbursement of expenses of the Trustee requested

herein on an interim basis, (ii) in the event there are no objections to the Application filed by the
                                                  3
  Case 20-50129       Doc 89    Filed 07/16/20 Entered 07/16/20 09:47:17            Desc Main
                                  Document     Page 4 of 4


deadline set forth in the Notice, the cancellation of the hearing and the grant of the approval of

the Application without the hearing, and (iii) the grant of such other and further relief as the

Court deems appropriate.

Date: July 14, 2020                                 Respectfully submitted,


                                                    /s/ William E. Callahan, Jr.
                                                    William E. Callahan, Jr., Trustee
                                                    P.O. Box 40013
                                                    Roanoke, Virginia 24022-0013
                                                    Telephone: (540) 983-9309
                                                    Facsimile: (540) 983-9400
                                                    Email: callahan@gentrylocke.com




                                                4
